UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7310


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICARDO BORNALES, III, a/k/a Toto, a/k/a Mr. David,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:05-cr-00134-MSD-FBS-1)


Submitted:   January 14, 2016             Decided:   February 4, 2016


Before MOTZ, Circuit    Judge,   and    HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo Bornales, III, Appellant Pro Se. Elizabeth Marie Yusi,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricardo Bornales, III, appeals from the district court’s

order    denying      his   18    U.S.C.       § 3582(c)(2)    (2012)       motion.      On

appeal, he contends that the district court erred in determining

that he was responsible for over 31 kilograms of “Ice” and that

the district court misstated his offense level.                       We affirm.

      We     review    for       abuse    of    discretion     a     district    court’s

decision whether to reduce a sentence under § 3582(c)(2) and

review de novo a district court’s conclusion on the scope of its

legal authority under that provision.                      United States v. Munn,

595 F.3d 183, 186 (4th Cir. 2010).                        Under § 3582(c)(2), the

district      court    may       modify    the     term   of   imprisonment        “of   a

defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the

Sentencing Commission,” if the Sentencing Guidelines amendment

at   issue    is   retroactively          applicable.          See    U.S.    Sentencing

Guidelines Manual § 1B1.10(a)(1), p.s. (2015).                             Amendment 782

applies retroactively, USSG § 1B1.10(d), p.s., and a sentence

reduction under § 3582(c)(2) is authorized where the Amendment

has the effect of lowering the applicable Guidelines range.                           See

USSG § 1B1.10(a)(2)(B), p.s.                To determine whether an amendment

lowers     the   applicable        Guidelines       range,     USSG    §    1B1.10(b)(1)

provides that the court should substitute the amendment for the

corresponding Guidelines provisions that were applied when the

                                               2
movant was sentenced and that the court should leave all other

Guidelines application decisions unaffected.               United States v.

Lindsey, 556 F.3d 238, 244 (4th Cir. 2009) (internal quotation

marks omitted).

       Bornales’s presentence report (“PSR”) attributed him with

over 31 kilograms of “Ice.”             However, a base offense level of

38, at the time of Bornales’s sentencing, required a finding of

only 1.5 kilograms or more of “Ice.”                  In denying Bornales’s

§ 3582 motion, the district court found him responsible for over

31 kilograms of “Ice,” which Bornales claims was error given

that   the    district    court   did    not   make   specific    findings   at

sentencing.

       Amendment 782 lowered the offense levels for drug offenses

involving certain quantities of drugs.                See USSG § 2D1.1(c);

USSG App. C Amend. 782.             However, the base offense level for

offenses involving 4.5 kilograms or more of “Ice” is unaffected

by Amendment 782.        USSG § 2D1.1(c)(1).      Accordingly, if Bornales

was indeed responsible for more than 4.5 kilograms of “Ice,” he

would not be eligible for a sentence reduction under Amendment

782, because the Amendment did not lower his sentencing range.

18 U.S.C. § 3582(c)(2).

       While the district court may not make new findings of drug

amounts      inconsistent    with     those    made   during     the   original

sentencing, the court is permitted to make new findings that are

                                        3
supported by the record and consistent with the findings at the

original sentencing.             See United States v. Hall, 600 F.3d 872,

876   (7th     Cir.     2010).        Specifically,           “a     finding       that    the

defendants were responsible for at least 4.5 kilograms is not

inconsistent       with    the     conclusion     of    the        original    sentencing

court that the defendants were responsible for amounts in excess

of 1.5 kilograms.”           United States v. Woods, 581 F.3d 531, 539

(7th Cir. 2009), overruled on other grounds by United States v.

Taylor, 778 F.3d 667 (7th Cir. 2015).

      Here, the record reflects that the sentencing court did not

specifically       find    that    Bornales     was     responsible          for    over    31

kilograms     of   “Ice.”         Nonetheless,     the       PSR    contains        12    pages

listing      numerous      “Ice”     transactions           involving      Bornales        and

covering a period of over 3 years.                    Bornales did not object to

the   PSR’s     drug      amount     calculation        or     any    of     the     factual

statements      regarding         individual      sales.             In    addition,         at

sentencing, the district court explicitly adopted the findings

in the PSR.        See United States v. Revels, 455 F.3d 448, 451 n.2

(4th Cir. 2006) (holding that, when a defendant, fails to object

to factual findings in his PSR, the court may rely on them in

sentencing the defendant without further inquiry).

      Bornales      has    failed     to   come      forward        with   any      evidence

showing   that     the     amounts    stated    in     the     PSR    were     inaccurate.

Accordingly,       given    the     high   level       of    deference        due    to    the

                                           4
district court in a § 3582 proceeding, we conclude that it was

not an abuse of discretion to hold Bornales responsible for over

31 kilograms of “Ice.”            As such, Amendment 782 did not lower

Bornales’s Guidelines range, and he is, therefore, ineligible

for a sentence reduction.           See United States v. Moore, 582 F.3d

641, 644 (6th Cir. 2009) (holding a reversal of district court’s

ruling on § 3582 motion should only occur if court is “firmly

convinced that a mistake has been made”).

      Bornales’     second      argument       is    easily     rejected.          Bornales

contends   that,    at    his    original       sentencing,          his    base      offense

level was 37 and, as such, the district court erred in the

instant proceeding by stating that his offense level was 38.                              In

the   instant     case,   however,     the          district    court,       was   clearly

referring to the base offense level under USSG § 2D1.1, which

was   38   at    Bornales’      original       sentencing        as    well      as    after

Amendment 782.      While Bornales’ adjusted offense level was 37 at

his   original     sentencing,      such        a     calculation          was   based    on

additional      adjustments,     not   relevant         to     the    district        court’s

analysis in the instant case.

      Accordingly, we affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                   AFFIRMED

                                           5